Title: From Thomas Jefferson to Sir John Sinclair, 28 April 1798
From: Jefferson, Thomas
To: Sinclair, Sir John


          
            Dear Sir
            Philadelphia. April 28. 1798.
          
          I had the honor on the 23d. of March of addressing a letter to y[ou on] some subjects of agriculture, which was committed to the care of mr Tho[rnton] Secretary to the British legation here, who went over in the packet. Th[is is?] merely to cover the bill of lading for a box put on board the ship Act[…] bound to London, in which are the Drill & Mouldboard spoken of in [my?] former letter. my friend in Richmond has forwarded two barrels [of] Virginia May wheat to Norfolk (in that state) to be shipped thence [on?] two different ships to your address. it will probably therefore not [be in] my power to give you advice of the occasions by which th[ey?] are sent. I hope however all will arrive safe,  and shall be glad at all times to be charged with any services here which can be rendered to your society.
          I have the honor to be with great & sincere esteem [&] respect Dear Sir
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        